DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the following species in the reply filed on 4-16-21 is acknowledged.
SEQ ID NO: 919 
SEQ ID NO: 967 
SEQ ID NO: 889
SEQ ID NO: 945 
murine CMV promoter SEQ ID NO: 918. 
SEQ ID NO: 1022 
SEQ ID NO:790 
SEQ ID NO: 729 
SEQ ID NO: 862

After further search and consideration the examiner has withdrawn the species election requirements for groups (i-ii), corresponding to claims 23-24, and (iv-vi), corresponding to claims 29 and 31-33. Claim 34 has been cancelled. Claims 21-33 and 35-40 are currently under consideration.
Information Disclosure Statement
The information disclosure statement filed 05-14-20 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Additionally 37 CFR 1.98(a)(2) requires a copy of a pending U.S. application that is being cited in an IDS if the cited information is not part of the specification, including the claims, and the 

Claim Objections
Claims 25 and 33 are objected to because of the following informalities:  
Claim 25 recites “wherein the heterologous polynucleotide further comprising an enhancer”, this is not grammatically correct. It should read “further comprises”. 
Same issue with claim 33, “further comprising” should read “further comprises”.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26- Claim 26 recites the limitation “the enhancer”. There is insufficient antecedent basis for this limitation in the claim. Claim 26 depends from claim 21, which does not 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 22, 24, 26, 33, 35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 22- Claim 22 is directed to the polynucleotide of claim 21, wherein the left and right piggybac-like transposon are 90% identical to SEQ ID Nos: 35 and 36, respectively. 
	Regarding claim 24- Claim 24 is directed to the polynucleotide of claim 21, wherein the heterologous polynucleotide further comprises an intron 95% identical to a sequence selected from SEQ ID NOS: 958-997.
	Regarding claim 26- Claim 26 is directed to the polynucleotide of claim 21 further comprising an enhancer, wherein the enhancer is 95% identical to a sequence selected from SEQ ID NOS: 877-891.
	Regarding claim 33- Claim 33 is directed to the polynucleotide of claim 21, wherein the heterologous polynucleotide further comprises a sequence that is at least 90% identical to SEQ ID NO:998-1049.
	Regarding claim 35- Claim 35 is directed to the polynucleotide of claim 21, wherein the heterologous polynucleotide further comprises a sequence that is at least 90% identical to SEQ ID NO: 719-749.
	Regarding claim 37- Claim 37 is directed to the polynucleotide of claim 36, wherein the insulator is at least 95% identical to a sequence selected from one of SEQ ID NOS: 859-865.
	The claimed invention encompasses: 
A left piggybac-like transposon that is 305 nucleotides and identical to SEQ ID 35, as well as ANY change in up to 30 random nucleotides, and a right piggybac-like transposon that is 231 nucleotides and identical to SEQ ID 36, as well as ANY change in up to 23 random nucleotides.
An intron that is at least 95% identical to SEQ ID NOS: 958-997, which range in size from 66 to 1246 nucleotides. Therefore, the claims encompass all polynucleotides that are 100% identical to SEQ ID NOS: 958-977 and ANY variants that differ by 3-62 nucleotides.
An enhancer that is at least 95% identical to SEQ ID NOS: 877-891, which range in size from 102 to 423 nucleotides. Therefore, the claims encompass all polynucleotides that are 100% identical to SEQ ID NOS: 877-891 and ANY variants that differ by 5-21 nucleotides.
A polynucleotide that is at least 90% identical to SEQ ID NOs: 998-1049, which range in size from 53-2764 nucleotides. Therefore, the claims encompass all polynucleotides that are 100% identical to SEQ ID NOs: 998-1049 and ANY
A polynucleotide that is at least 90% identical to SEQ ID NOs: 719-749, which range in size from 1180-2905 nucleotides. Therefore, the claims encompass all polynucleotides that are 100% identical to SEQ ID Nos: 719-749 and ANY variants that differ by 118 to 290 nucleotides.
An insulator that is at least 95% identical to SEQ ID NOS: 859-865, which range in size from 65-1296 nucleotides. Therefore, the claims encompass all polynucleotides that are 100% identical to SEQ ID NOS: 859-865 and ANY variants that differ by 3-64 nucleotides.

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. In the instant case, SEQ ID NOs 35, 36, 958-997, 877-891, 998-1049, 719-749, and 859-865 are described by their complete structure (sequence listing). However, the claimed genus encompasses the large number of variants, including insertions and deletions, which result in at least 90% sequence similarity to either SEQ ID Nos: 35 and 36, 998-1049, or 719-749, or 95% sequence similarity to SEQ ID NOS: 958-997, 877-891 or 859-865. A single nucleotide change in any position of a 231 nucleotide sequence (in the case of SEQ ID NO: 36) would result in more than 231 unique possible combinations. Therefore, the number of variants encompassed by a change of between 1-23 nucleotides in any position of a 231 nucleotide sequence (in the case of SEQ ID NO: 36) is large. The same is true for SEQ ID NOs: 36, 958-997, 877-891, 998-1049, 719-749, and 859-865. The specification does not describe the complete structure of a representative number of species of the large genus of polynucleotides with 90% sequence similarity to either SED ID NOS: 35 and 36, 998-1049, or 719-749, or 95% sequence similarity to SEQ ID NOS: 958-997, 877-891 or 859-865. 
	Next, then, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (i.e. other than nucleotide sequence), specific features, and functional attributes that would distinguish different members of the claimed genus. In Specification page 1, paragraph 004). Additionally, the specification teaches that SEQ ID Nos: 35 and 36 are transposon ends obtained from the looper moth Trichoplusia piggyBac transposon (Specification page 45, paragraph 00155). Therefore, SEQ ID Nos: 35 and 36 are transposon ends that make up part of a transposable element. Munoz-Lopez and Garcia-Perez teach that transposable elements are defined as DNA sequences that are able to move from one location to another in the genome (Munoz-Lopez and Garcia-Perez. 2010).  They further teach that transposable elements have been found in all organisms, prokaryotic and eukaryotic, and can occupy a high proportion of a species genome (Munoz-Lopez and Garcia-Perez. 2010). DNA transposons (such as those described in the instant specification) consist of a transposase gene that is flanked by two terminal inverted repeats (i.e. transposon ends) (Munoz-Lopez and Garcia-Perez. 2010). The transposase gene recognizes these transposon ends to perform the excision and transposition of a DNA sequence (Munoz-Lopez and Garcia-Perez. 2010). DNA transposons are classified into different families depending on their sequence, transposon ends, and/or target site duplications (Munoz-Lopez and Garcia-Perez. 2010). While it is known that the transposon ends are required for transposition (Munoz-Lopez and Garcia-Perez. 2010; Li et al. 2001), the art does not teach the core structure, or the sequences corresponding to such a structure, required to retain functionality. Furthermore, the instant specification fails to teach a structure-function relationship and therefore which 10% of nucleotides could be altered in each transposon end while still retaining their function. The specification does not describe the complete structure-function relationship of a representative number of species of the large genus of polynucleotides with 90% sequence similarity to SEQ ID NOS: 35 and 36. Therefore, such a functional limitation cannot be an identifying characteristic for the claimed diverse genus.
Specification page 34, paragraphs 00120-00122). However, both the specification and the art fail to teach the core structure, or corresponding nucleotides that are required to maintain insulator function. In fact, the art suggests that, since insulator activity can be generated in a number of ways, any single model to explain all the data of known insulators will probably be unsuccessful (West et al. 2002). Similarly, the specification teaches that introns (SEQ ID NOS: 958-997) are advantageous for gene transfer polynucleotides (Specification page 25-26, paragraphs 00125-00126), but fails to teach a core structure, or corresponding sequence associated with this function. Additionally, the art teaches that no single mechanism by which introns enhance expression are known, and in many cases the mechanisms remain unknown (Chorev and Carmel. 2012). The specification does not describe the complete structure-function relationship of a representative number of species of the large genus of sequences with 95% similarity to SEQ ID NOS: 859-865 or 958-997. Therefore, such a functional limitation cannot be an identifying characteristic for the claimed genus.
Regarding enhancers (SEQ ID NOS: 877-891), the specification teaches these sequences are part of several elements that can control nucleic acid expression (Specification page 9, paragraph 0033) and are capable of driving high gene expression (Specification page 34, paragraph 00122).  The art teaches that enhancers are short DNA sequences that act is binding sites for sequence-specific transcription factors (Shlyueva et al. 2014). This suggests that no unifying structure exists for an enhancer sequence, and it instead depends on the transcription factor driving the expression of a particular gene. In fact, the art teaches that enhancers and their activity states cannot be reliably predicted from their DNA sequences or from chromatin features, nor can the important parts of the sequence of an enhancer be easily identified, which precludes the prediction of functional consequences of mutations in these sequences (Shlyueva et al. 2014). The specification does not describe the complete structure-function 
	In conclusion, applicants disclosure of sequences 100% identical to SEQ ID NOS: 35, 36, 958-997, 877-891, 998-1049, 719-749, and 859-865  of the claimed broad genus of sequences with 90% similarity to SEQ ID NOs: 35 and 36, 998-1048, and 719-749, or the genus of sequences with 95% similarity to SEQ ID NOS: 958-997, 877-891 or 859-865, is not deemed sufficient to reasonably convey to one skilled in the art that applicants were in possession of the claimed broad genus at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied for the claimed broad genus.
Claims 22, 24, 26, 33, 35, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A polynucleotide comprising a left and right piggybac-like transposon end flanking a heterologous polynucleotide comprising a mouse CMV promoter operably linked to a heterologous nucleic acid sequence to be expressed,
wherein the left and right  piggyBac-like transposon ends are SEQ ID NOS 35 and 36, respectively, or,
wherein the heterologous nucleic acid comprises an intron sequence selected from SEQ ID NOS: 958-997,
an enhancer sequence selected from SEQ ID NOS: 877-891,
a sequence selected from SEQ ID NOS: 998-1049,
a sequence selected from SEQ ID NOS: 719-749,
or an insulator sequence selected from one of SEQ ID NOS: 859-865.

 The specification does not reasonably provide enablement for
A polynucleotide comprising a left and right piggybac-like transposon end flanking a heterologous polynucleotide comprising a mouse CMV promoter operably linked to a heterologous nucleic acid sequence to be expressed,
Wherein the left and right piggybac-like transposon have 90% sequence similarity with SEQ ID NO: 35 and 36, respectively, or
wherein the heterologous polynucleotide further comprises ANY sequence with 90% sequence similarity to SEQ ID NO: 998-1049 or 719-749, or 
wherein the heterologous polynucleotide further comprises ANY sequence with 95% sequence similarity to SEQ ID NOS: 958-997, 877-891, or 859-865.
It is noted that an enablement rejection has been set forth for a composition claim because, while an artisan of skill could make the claimed polynucleotides comprising the disclosed sequences, an artisan could not use the claimed polynucleotide for the intended use of expressing a heterologous sequence. The intended use for the claimed polynucleotide is disclosed for expression of genes in mammalian systems, gene therapy, insertional mutagenesis, or gene discovery (Specification page 3, paragraphs 0010-0011).
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the  the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of invention.
Breadth of the claims- Claims 22, 24, 26, 33, 35, and 37 are directed to a polynucleotide comprising a left and right piggyBac-like transposon end with sequences that are identical to SEQ ID NOS: 35 and 36, respectively, as well as ANY variant that shares 90% sequence similarity with SEQ ID NOS: 35 and 36 (including those incapable of transposition). The specification defines a piggybac-like transposon as a transposon end which are at least 80% identical to transposon ends of ANY naturally occurring transposon that encodes a piggyBac-like transposase (Specification page 9-10, paragraph 0039). A piggyBac-like transposase is defined as ANY transposase with at least 20% sequence identity to the piggyBac transposase from Trichoplusia ni (SEQ ID NO:698) (Specification page 9-10, paragraph 0039). The claims also encompass sequences that are identical to SEQ ID NOS: 998-1049 or 719-749, as well as ANY variant with at least 90% sequence similarity. The claims further encompass sequences that are identical to 958-997, 877-891, or 859-865, as well as ANY variant with at least 95% sequence similarity. The disclosed sequences range in size from 53 to 2764 base pairs, and thus the variants include random base changes in up to 270 nucleotides. Variants also include insertions, deletions, and modifications that result in non-functional sequences. 
The claims as written are broad.
Nature of the invention- The specification teaches that heterologous gene expression from a polynucleotide construct stably integrated into a target cell genome can be improved by placing the expression polynucleotide between a pair of transposon ends, DNA sequences that can be recognized by a transposase and excised from one DNA molecule and inserted into another (Specification page 2, paragraph 006). The specification further teaches the efficiency of integration and expression of a transgene depends on the configuration of sequence elements within that polynucleotide (Specification page 1, paragraph 003). Additionally, the specification teaches that piggyBac-like transposases are characterized by their ability to excise their transposons precisely and with high frequency (Specification page 9-10, paragraph 0039). Additionally, the specification teaches that transposon ends are comprised of a 12-16 bp inverted terminal repeat (ITR) and s four base sequence corresponding to the integration target sequence (Specification page 9-10, paragraph 0039; Specification page 14, paragraph 0053). In regards to SEQ ID 35 and 36, which are identified as transposon ends from Trichoplusia ni (Specification page 45, paragraph 0155), the specification teaches these transposon ends are able to support transposition of a reporter gene operably linked to a CMV promoter in the presence of Trichoplusia ni piggyBac-transposase (Specification page 45, paragraph 00155; Table 1, rows 3 and 4). While the specification teaches that piggyBac-like transposons require 12-16bp ITRs and a 4bp integration target sequence, the transposon ends claimed are 309 and 231 base pairs for SEQ ID NOS: 35 and 36, respectively, and therefore encompass more than the 20 required bases. The specification fails to teach the structure-function relationship for the additional nucleotides in the claimed transposon ends to indicate which 10% of the sequence could be altered while still retaining the function of a transposon.
In regards to SEQ ID NOS: 998-1049, the specification teaches that specific combinations of polyadenylation signals, terminators, enhancers, promoters, introns, 4’UTRs and insulator sequences work well when placed following a first gene and preceding a second gene (Specification page 37, paragraph 00130). Similarly, the specification teaches that SEQ ID NOS: 719-749 are particularly advantageous when incorporated as part gene transfer polynucleotides (Specification page 39-40, paragraph 00135; Specification page 42-43, paragraph 00143). The specification suggests these sequences may be a combination of selectable markers and its operably linked control elements, which can affect the expression obtained from a gene transfer polynucleotide (Specification page 42-43, paragraph 00143). However, the specification fails to teach how an artisan of ordinary skill would be able to use the sequences as part of an expression vector. For example, what operably linked control elements are included for the selectable marker of SEQ ID 719? Is it a polyadenylation signal, terminator, enhancer, promoter, intron, 4’UTR or an insulator sequence? Is it a combination of these elements? If so, how many elements are combined, in which order, and which specific elements are combined to achieve a result? What is the result? Does it matter where SEQ ID NO: 719 is inserted into the heterologous nucleic acid sequence? The same questions also apply to SEQ ID NOS: 998-1049 and 720-749.  Lastly, the specification fails to teach a structure-function relationship between SEQ ID NOS: 998-1049 or 719-749 to indicate which 10% of sequences could be altered while still retaining the function of the sequence.
	In regards to SEQ ID NOS: 958-997 the specification identifies these sequences as introns (Specification page 35, paragraph 00125), which are advantageous when placed following a promoter (Specification page 36, paragraph 00126). 
	In regards to SEQ ID NOS: 877-891, the specification teaches that these sequences are part of several elements that can control nucleic acid expression (Specification page 9, paragraph 0033) and are capable of driving high gene expression (Specification page 34, paragraph 00122).
	In regards to SEQ ID NOS: 859-865, the specification teaches that these sequences are advantageous as chromatin control elements that prevent the spread of heterochromatin (Specification page 34, paragraphs 00120-00122). Additionally, the specification teaches that it may be advantageous Specification page 34, paragraph 00121). Insulators may also shield expression control elements from one another and prevent transcriptional interference (Specification page 34, paragraph 00121). Insulators may also be advantageous when placed between two promoters (Specification page 37, paragraph 00129) or interposed between the polyadenylation sequence operably linked to a first open reading frame, and a promoter operably linked to as second open reading frame (Specification page 55, paragraph 00190). 
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while the specification demonstrates that transposon ends identical to SEQ ID 35 and 36 can support transposition of a transgene in the presence of its corresponding transposase, the specification fails to teach the use of any variants of SEQ ID 35 and 36. Additionally, the specification fails to teach the structure-function relationship for the transposon ends corresponding to SEQ ID NOS: 35 and 36, and therefore an ordinary artisan would not know how to use variants with less than 100% sequence similarity to SEQ ID NOS: 35 and 36. Furthermore, the specification fails to teach the function of SEQ ID NOS: 998-1049 and 719-749, and therefore how an ordinary artisan would use these sequences as part of a heterologous nucleic acid for transgene expression. Lastly, the specification fails to teach a structure-function relationship for SEQ ID NOS: 958-997, 877-891, or 859-865 and therefore an ordinary artisan would not know how to use variants with less than 100% sequence similarity to the claimed sequences. 
	State of the prior art- The piggyBac transposon was first isolated from the cabbage looper moth, Trichoplusia ni, in the 1980s (Yusa. 2015). Initially, the piggyBac transposon was thought to be a rare transposon, but active copies of the piggyBac-like elements have now been identified in several distinct species (Yusa. 2015). In general, all piggyBac-like transposons use a TTAA sequence as their integration target sites, and have been shown to achieve transposition in a broad spectrum of hosts (Yusa. 2015). As Yusa. 2015). Importantly, to improve the versatility of piggyBac transposons in vectors, researchers sought to identify the minimum terminal sequences required for transposition (Yusa. 2015). At first, they identified the minimum terminal sequences were 125bp from the 5’ terminus and 162 bp for the 3’ terminus, for Trichoplusia ni (Yusa. 2015). However, this minimal terminal sequences had greatly reduced transformation efficiencies in other species such as Drosophila (Yusa. 2015).  Further analysis identified the optimal terminal length as 311bp for the 5’ terminus and 235 bp for the 3’ terminus, similar to the lengths of SEQ ID NOS: 35 and 36, respectively (Yusa. 2015). Additionally, the art teaches functional piggyBac like transposons that flank a heterologous nucleic acid and are 92.2% similar to SEQ ID 35 and 36 (US8592211; SEQ ID 43). However, the art does not teach the residues or structures critical for transposon ends to carry out their function. Therefore, while one particular variant is known, the art does not enable an artisan to create any variant with 90% similarity to SEQ ID 35 and 36. Lastly, the art teaches that any DNA fragments can be inserted between these terminal repeats and transposed into another DNA sequence depending on the experimental purpose (Yusa. 2015). For example, to express a transgene a complete transcription unit, containing a suitable promoter, coding sequence, and polyadenylation signal sequence, could be inserted between the transposon ends (Yusa. 2015).
	In regards to transcriptional regulatory elements (i.e. introns, promoters, enhancers, insulators…etc.), Montoliu et al teaches that transgenes whose expression domain had not been entirely documented typically resulted in unpredictable expression patterns and suboptimal performance in transgenic animals (Montoliu et al. 2009). The inclusion of conserved regulatory sequences, which first need to be identified by approaches such as comparative genomics, in transgenic constructs would normally result in optimal expression levels of transgenes in recipient animals (Montoliu et al. 2009). Often these control elements can be identified when highly conserved sequences are found between intergenic sequences that are not conserved at all (Montoliu et al. 2009). Montoliu suggests that, Montoliu et al. 2009). As an example, Montoliu et al teaches that this technique identified regulatory elements in a tyrosinase transgene that were comprised of a tissue-specific enhancer, nuclear scaffold/matrix-associated region, a locus control region, and an insulator (Montoliu et al. 2009). 
Regarding introns, the art teaches that the introduction of a heterologous intron into transgenic animals can increase gene expression (Choi et al. 1991). Additionally, the introduction of synthetic introns was demonstrated to boost the transduction efficiency of trans-splicing adenoviral vectors (Lai et al. 2006). However, the functions of introns are diverse and no single mechanism of action is currently known (Chorev and Carmel. 2012).
Regarding insulators, the art teaches they are normally defined functionally according to the outcome of two experimental test, assessing their enhancer-blocking and/or barrier properties (Montoliu et al. 2009). While most insulator elements were initially thought to be associated with DNA binding sites for the zinc-finger nuclear protein CTCF, other types of DNA sequences have since been associated with this same boundary function (Montoliu et al. 2009). Together, this suggests that different structural elements may be able to achieve equivalent or similar functions, and that a common structural feature for regulatory elements such as insulators have yet to be defined (Montoliu et al. 2009). This finding is in agreement with previous research suggesting that, because insulator activity can be generated in a number of ways, any single model to explain all the data of known insulators will probably be unsuccessful (West et al. 2002). Lastly, while the art teaches a functional insulator that shares 98.2% sequence similarity with SEQ ID 862 (Snider et al. 2009; see SEQ ID NO:862 alignment) they do not teach the cores structure or residues required for insulators to carry out their function. Therefore, while this specific variant is known, it would not enable an ordinary artisan to use any insulator variant with 95% sequence similarity to SEQ ID NOS: 859-965.
US20110293511; See SEQ ID 729 alignment). However, the art does not teach the core structure or residues of the regulatory sequences and glutamine synthetase gene that make up this expression cassette. Therefore, an ordinary artisan would not know how to use any variant with 90% sequence similarity to SEQ ID NO: 729. Additionally, as the specification does not teach the structure nor function of SEQ ID NOS: 719-749, the art is unable to demonstrate the core structure or residues required for variants with 90% similarity to carry out the intended function.
	In summary, the state of the art teaches that piggyBac-transposons from Trichoplusia ni are useful tools for integrating a DNA sequence from a vector into a target site, and that any DNA sequence could be transposed depending on the desired result. Additionally, the state of the art teaches that the optimal transposon ends from Trichoplusia ni are comprised of at least 311bp for the 5’ terminus and 235 bp for the 3’ terminus. Furthermore, the art teaches that regulatory elements for efficient transgene expression can be identified by comparative genomic approaches. However, the structure function relationship of piggybac-like transposons, enhancers, insulators, or introns is unknown in the art. Therefore, the state of the art does not teach use of variants encompassed by a 10% sequence variation in ANY part of the Trichopplusia ni transposon ends corresponding to SEQ ID NOS: 35 and 36. The art also does not teach the use of variants encompassed by a 10% sequence variation in ANY part of SEQ ID NOS: 998-1049 or 719-749. Lastly, the art does not teach the use of variants encompassed by a 5% sequence variation in ANY part of SEQ ID NOS: 958-997, 877-891, or 859-865. This aspect is not remedied by the state of the art or the instant specification.
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure to create and use a vector with left and right piggyBac-like transposon ends identical to SEQ ID NOS: 35 and 36, respectively. ANY variants encompassed by 10% sequence variation at ANY nucleotides found in SEQ ID NOS: 35 and 36. Furthermore, one of ordinary would not be able to use a polynucleotide comprising ANY variants encompassed by 10% sequence variation at ANY nucleotide found in sequences identified by SEQ ID NOS: 998-1049 or 719-749, or ANY variants encompassed by 5% sequence variation at ANY nucleotide found in sequences identified by SEQ ID NOS: 958-997, 877-891, or 859-865, for its intended purpose of expressing genes in a mammalian system, gene therapy, insertional mutagenesis, or gene discovery (Specification page 3, paragraphs 0010-0011). 
	Conclusion- The instant specification describes a polynucleotide comprising left and right piggyBac-like transposon ends comprising SEQ ID NOS: 35 and 36, flanking a heterologous polynucleotide comprising a CMV promoter operably linked to a transgene (GFP). However, the instant specification does not describe how an ordinary artisan could use the claimed polynucleotide for its intended use of expressing a heterologous nucleic acid. Additionally, the state of the art prior to the effective filing date of the claimed invention was highly unpredictable, as demonstrated in the discussion above, and this unpredictability was not remedied by the disclosure in the specification. Therefore, while the specification is enabling for the scope of the claimed invention as set forth in the beginning of the rejection, it does not reasonably provide enablement for the entire scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 27-28, 30-31, and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matasci et al. Biotechnol Bioeng. 201;108(9):2141-50 (Third party reference 5, hereinafter referred to as Matasci et al).
Regarding claims 21 and 27-28- Matasci et al teaches an alternative gene transfer method for cell line generation based on transgene integration mediated by the piggyBac transposon (Abstract). They teach a donor vector (pMP-PB) comprising two piggyBac inverted terminal repeats (i.e. left and right piggybac-like transposon ends) flanking two expression cassettes (i.e. heterologous polynucleotide), one for the transgene of interest and the other for puromycin-N-acetyl-transferase gene (Materials and methods-plasmids, page 2142). The pMP-PB vector expressed the transgene from a mouse cytomegalovirus major immediate early promoter (i.e. operably linked) (Materials and methods-plasmids, page 2142)
Regarding claims 30 and 31- Matasci et al teaches the piggyBac expression vector further comprised a second promoter, herpes simplex virus thymidine kinase (HSV-TK) promoter (Materials and methods-plasmids, page 2142).
Regarding claims 38-40- Matasci et al teaches a vector comprising the polynucleotide of claim 21 as discussed above. Matasci et al further teaches that Chinese hamster ovary (CHO) cell lines expressing a tumor necrosis factor receptor (TNFR):Fc fusion protein were generated by piggyBac transposition (Abstract). The recombinant cell lines were generated by co-transfecting a pMP-PB donor vector, with TNFR:Fc as the transgene, and a pmPBase vector expressing the transposase (Materials and methods-Generation of recombinant cell pools and cell lines, page 2143). Clonal cell lines expressing TNFR:Fc were recovered by limiting dilution from the transfected cell pools after two weeks of selection in puromycin (Materials and methods-Generation of recombinant cell pools and cell lines, page 2143). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25, 27-28, 30-31, 36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. PLoS One. 2014;9(4):e94391 (hereinafter referred to as Wen et al) in view of Addison et al. J Gen Virol. 1997;78(Pt7):1653-61 (hereinafter referred to as Addison et al) and as evidenced by Addgene. Vector database pEGFP-N1. (2015). (hereinafter referred to as Addgene).
	Regarding claims 21, 25, 27-28, and 36- Wen et al investigated the potential of several promoters to drive transgene expression, either red fluorescent protein (RFP) or firefly luciferase, in a piggyBac vector (Abstract). The piggyBac vector (pMPB) comprised piggyBac terminal repeats (i.e. left and right piggybac-like transposon ends) that flanked core insulators, the transgene (i.e. heterologous polynucleotide), and blasticidin B selection marker (Materials and methods-Construction of piggyBac vectors expressing RFP or firefly luciferase driven by different promoters). For the CMV promoter, fragments containing CMV or CMV-IVS were isolated from pEGFP-N1 or pcDNA6/TR vectors, respectively, and cloned into the pMPB vector (Materials and methods-Construction of piggyBac vectors expressing RFP or firefly luciferase driven by different promoters). The CMV promoters were cloned upstream of the transgene to drive expression (i.e. operably linked) (Materials and methods-Construction of piggyBac vectors expressing RFP or firefly luciferase driven by different promoters; Fig.1a).
Regarding claim 25- Wen et al teaches that fragments containing CMV or CMV-IVS were isolated form pEGFP-N1 or pcDNA 6/TR and cloned into their vector to drive transgene expression (Materials and methods-Construction of piggyBac vectors expressing RFP or firefly luciferase driven by different promoters). The CMV portion of the pEGFP-N1 plasmid also comprises an enhancer sequence, as evidenced by addgene

    PNG
    media_image1.png
    532
    724
    media_image1.png
    Greyscale

Regarding claims 30 and 31- Wen et al teaches the piggyBac expression vector further comprises a second promoter, specifically an SV40 promoter (Materials and methods- Construction of piggyBac vectors expressing RFP or firefly luciferase driven by different promoters; Fig. 1a).
	Regarding claims 38-40- Wen et al teaches that pMPB based vectors were co-transfected with piggyBac transposase expression vectors into HEK-293 cells and immortalized mouse embryonic fibroblast (iMEF) (Establishment of HEK2-293 and iMEF stable lines expressing RFP or firefly luciferase; Materials and methods- Cell culture and chemicals). Cells stably expressing the transgene were selected (i.e. isolated from non-expressing cells) in the presence of Blasticidin S and stable transgene expression was confirmed by flow cytometry (Establishment of HEK2-293 and iMEF stable lines expressing RFP or firefly luciferase; Fig. 5). The stable transgene expressing cells were then frozen as cell stocks Establishment of HEK2-293 and iMEF stable lines expressing RFP or firefly luciferase; Materials and methods- Cell culture and chemicals).
	However, Wen et al fails to teach wherein the CMV promoter is a mouse CMV promoter (required by claim 21).
	Addison et al teaches that replacing a human CMV promoter with a mouse CMV promoter resulted in a 5-30 fold increase in transgene expression in mice and rodents (Abstract; Fig. 3; Table 2). Additionally, the level of transgene expression in human cells was either equivalent to, or greater than that obtained with a human CMV promoter (Abstract; Fig.3; Table 2).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of Wen et al and replace the human CMV promoter with a murine CMV promoter. One of ordinary skill in the art would have been motivated to do so to increase expression of a transgene in rodent cell types while maintaining transgene expression in human cell types, as taught by Addison et al. One of ordinary skill would have a reasonable expectation of success as vector cloning techniques were well known and routine in the art prior to the effective filing date of the application.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. PLoS One. 2014;9(4):e94391 (hereinafter referred to as Wen et al) in view of Addison et al. J Gen Virol. 1997;78(Pt7):1653-61 (hereinafter referred to as Addison et al) and as evidenced by Addgene. Vector database pEGFP-N1. (2015). (hereinafter referred to as Addgene) as applied to claim 21 above, and further in view of US8592211 (2013) Ali Brivanlou and Arnaud Lacoste (Reference 161 of IDS filed 5-14-20, hereinafter referred to as the 211’ patent).
The teachings of Wen et al and Addison et al regarding the limitations of claim 21 have been discussed previously. 
However, Wen et al and Addison et al fail to teach wherein the left piggybac-like transposon end is at least 90% identical to SEQ ID: 35 and the right piggybac-like transposon end is at least 90% identical to SEQ ID NO:36 (required by claim 22).
The 211’ patent teaches that piggybac transposons were isolated from the cabbage looper moth Trichoplusia (Specification column 2, lines 11-12). These piggybac transposons exhibit higher activity than other transposons when used in mammalian models and can carry a cargo up to 14.3kb (Specification page 1, column 2, lines 11-12). However, the wild-type piggyBac transposable element is still limited by the size of its cargo (Specification column 2, lines 29-31). The 211’ patent teaches a vector with an enhanced piggyBac transposon 5’terminal repeat sequences (Specification column 2, lines 38-40). The enhanced PiggyBac-MCS vector (SEQ ID NO: 43 of the 211’ patent) is characterized by the two terminal repeats (TRs), derived from the piggyBac transposon (Specification column 40, lines 10-15) and is 92.2% identical to SEQ ID NO: 35 and SEQ ID NO: 36 (See alignment below). The enhanced piggyBac transposon was able to efficiently transfer transgenes into different human embryonic stem cell types and was capable of delivering inserts of up to 18Kb in size (Specification column 23 lines 10-44 and lines 55-67). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of Wen et al and Addison et al to include left and right piggybac transposon ends with the sequences taught by the 211’ patent. One of ordinary skill in the art would have been motivated to do so to efficiently deliver transgenes of larger size, as taught by the 211’ patent (Specification column 23 lines 10-44 and lines 55-67). One of ordinary skill would have a reasonable expectation of success because the sequences were known and techniques for . 
    PNG
    media_image2.png
    915
    634
    media_image2.png
    Greyscale



Claims 21, 23 and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. PLoS One. 2014;9(4):e94391 (hereinafter referred to as Wen et al) in view of Addison et al. J Gen Virol. 1997;78(Pt7):1653-61 (hereinafter referred to as Addison et al) and as evidenced by Addgene. Vector database pEGFP-N1. (2015). (hereinafter referred to as Addgene) as applied to claims 21 and 30-31 above, and further in view of Dorsch-Hasler et al. Proc Natl Acad Sci. 1985 (hereinafter referred to as Dorsch-Hasler et al). 
The teachings of Wen et al and Addison et al regarding the limitations of claims 21 and 30-31 have been discussed previously. 
However, Wen et al and Addison et al fail to teach wherein the mouse CMV promoter is selected from SEQ ID NOS:916-920 (claim 23) or wherein the second promoter comprises a sequence selected from SEQ ID NO: 892-936 (claim 32).
Dorsch-Hasler et al teaches a CMV enhancer/promoter sequence that is 100% identical to SEQ ID 918 (Genbank accession number L06570; see alignment below).

    PNG
    media_image3.png
    431
    630
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of Wen et al and Addison et al to include .

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. PLoS One. 2014;9(4):e94391 (hereinafter referred to as Wen et al) in view of Addison et al. J Gen Virol. 1997;78(Pt7):1653-61 (hereinafter referred to as Addison et al) and as evidenced by Addgene. Vector database pEGFP-N1. (2015). (hereinafter referred to as Addgene) as applied to claim 21 above, and further in view of WO2014100073 (2014) Ye Jianxin (hereinafter referred to as Jianxin).
The teachings of Wen et al and Addison et al regarding the limitations of claim 21 have been discussed previously. 
However, Wen et al and Addison et al fail to teach wherein the heterologous polynucleotide further comprises an intron comprising a sequence 95% identical to a sequence selected from SEQ ID NOS: 958-997 (claim 24).
Jianxin teaches an expression vector that supports high levels of polypeptide expression in mammalian cells (Abstract). Jianxin teaches that a well-designed vector is the first step toward achieving high protein production and that expression vectors generally include a number of other components such as introns (Page 1, lines 18-29). Lastly, Jianxin teaches an intron that is 100% identical to SEQ ID NO: 958 (see alignment below).



    PNG
    media_image4.png
    1776
    574
    media_image4.png
    Greyscale

prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of Wen et al and Addison et al to include an intron with the sequence taught by Jianxin. One of ordinary skill in the art would have been motivated to do so to support high protein expression, as taught by Jianxin. One of ordinary skill would have a reasonable expectation of success as the sequence of the intron was known and techniques for cloning such sequences into a vector were routine in the art prior to the effective filing date of the application.
Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. PLoS One. 2014;9(4):e94391 (hereinafter referred to as Wen et al) in view of Addison et al. J Gen Virol. 1997;78(Pt7):1653-61 (hereinafter referred to as Addison et al) and as evidenced by Addgene. Vector database pEGFP-N1. (2015). (hereinafter referred to as Addgene) as applied to claim 21 above, and further in view of GenBank accession number JQ439995.1 (2012) (hereinafter referred to as JQ439995.1).
The teachings of Wen et al and Addison et al regarding the limitations of claim 21 have been discussed previously. 
However, Wen et al and Addison et al fail to teach wherein the heterologous polynucleotide further comprises an enhancer that is at least 95% identical to a sequence selected from SEQ ID NO: 877-891 (required by claim 26).

    PNG
    media_image5.png
    553
    636
    media_image5.png
    Greyscale
JQ439995.1 teaches a murine CMV enhancer sequence that is 100% identical to SEQ ID 889 (see alignment below).

It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of Wen et al and Addison et al to include the enhancer sequence taught by JQ439995.1 as part of the heterologous polynucleotide. One of ordinary skill in the art would have been motivated to do so to increase the expression of a transgene or other genes found in a vector. One of ordinary skill would have a reasonable expectation of success as the sequence of the enhancer was known and techniques for cloning such sequences into a vector were routine in the art prior to the effective filing date of the application.




Claims 21, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. PLoS One. 2014;9(4):e94391 (hereinafter referred to as Wen et al) in view of Addison et al. J Gen Virol. 1997;78(Pt7):1653-61 (hereinafter referred to as Addison et al) and as evidenced by Addgene. Vector database pEGFP-N1. (2015). (hereinafter referred to as Addgene) as applied to claim 21 and 27 above, and further in view of WO2011101811 (2011) Delenda Christophe and Cabaniols Jean-Pierre (hereinafter referred to as Christophe et al).
The teachings of Wen et al and Addison et al regarding the limitations of claims 21 and 27 have been discussed previously. 
However, Wen et al and Addison et al fail to teach that the selectable marker is operably linked to a promoter comprising a sequence selected from SEQ ID NOS: 937-948.
Christophe et al teaches genetic constructs comprising both a negative selection and positive selection marker (Abstract). Christophe et al further teaches that the positive selection cassette is composed of a resistance gene controlled by a promoter region and a terminator sequence (Specification page 26, lines 3-5). Christophe et al teaches that expression of negative selection markers are driven by a HSV thymidine kinase promoter (Specification page 26, lines 5-9).  Lastly, Christophe et al teaches that preferable elements of a negative selection expression cassette include a thymidine kinase promoter defined by SEQ ID NO 16, which is 100% identical to SEQ ID NO: 943 (Specification page 12-13, lines 27-31 and 1-12, respectively; See alignment below). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of Wen et al and Addison et al to include a promoter operably linked to a selection marker where the promoter had the sequence as taught by Christophe et al. One of ordinary skill in the art would have been motivated to do so to drive expression of the selectable marker. One of ordinary skill would have a reasonable expectation of success as the .

    PNG
    media_image6.png
    1560
    608
    media_image6.png
    Greyscale


Claims 21 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. PLoS One. 2014;9(4):e94391 (hereinafter referred to as Wen et al) in view of Addison et al. J Gen Virol. 1997;78(Pt7):1653-61 (hereinafter referred to as Addison et al) and as evidenced by Addgene. Vector database pEGFP-N1. (2015). (hereinafter referred to as Addgene) as applied to claim 21 above, and further in view of US20110293511 (2011) Johns et al. (hereinafter referred to as Johns et al) and Pu et al. Mol Biotechnol. 1998; 10(1):17-25 (hereinafter referred to as Pu et al). 
The teachings of Wen et al and Addison et al regarding the limitations of claim 21 have been discussed previously. 
However, Wen et al and Addison et al fail to teach wherein the heterologous polynucleotide further comprises a sequence that is at least 90% identical to a sequence selected from SEQ ID NOS: 719-749 (claim 35).
Johns et al teaches a sequences with a 96.7% sequence similarity to SEQ ID No: 729 (see alignment below; SEQ ID NO 41 of Johns et al). The sequence comprises a gene expression cassette for glutamine synthetase (Fig. 64 #’s 63, 109, and 575). 

    PNG
    media_image7.png
    1166
    648
    media_image7.png
    Greyscale
 

Abstract). They teach that high levels of recombinant protein expression can be obtained in mammalian cells by the selection of stable cell lines followed by amplification of transfected DNA (Introduction, paragraph 01).  Glutamine synthetase was successfully used as a dominant selection and amplification marker in mammalian cell lines with normal endogenous GS genes (Introduction, paragraph 01). Furthermore, mammalian expression vectors comprising both a recombinant protein and glutamine synthetase can be efficiently co-amplified, yielding a high percentage of protein producing clones (Introduction, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of Wen et al and Addison et al to include a glutamine synthetase gene with the sequence taught by Johns et al. One of ordinary skill in the art would have been motivated to do so to utilize a known sequence that encodes glutamine synthetase for selection of cells carrying a transgene. One of ordinary skill would have a reasonable expectation of success as Johns et al teaches a sequence for a glutamine synthetase and techniques for cloning such sequences into a vector were routine in the art prior to the effective filing date of the application.

Claims 21 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. PLoS One. 2014;9(4):e94391 (hereinafter referred to as Wen et al) in view of Addison et al. J Gen Virol. 1997;78(Pt7):1653-61 (hereinafter referred to as Addison et al) and as evidenced by Addgene. Vector database pEGFP-N1. (2015). (hereinafter referred to as Addgene) as applied to claims 21 and 36 above, and further in view of Snider et al. Hum Mol Genet. 2009;18(13):2414-30 (hereinafter referred to as Snider et al) and Ottaviani et al. PLoS Genet. 2009;5(2):e1000394 (hereinafter referred to as Ottavianai et al).

However, Wen et al and Addison et al fail to teach wherein the insulator is at least 95% identical to a sequence selected from SEQ ID NOs:859-86 (claim 37).

    PNG
    media_image8.png
    606
    657
    media_image8.png
    Greyscale
Snider et al teaches a sequence that has a 98.2% sequence similarity with SEQ ID NO:862 (see below; GenBank accession number FJ439133). The sequence comprises D4Z4 macrosatellite repeats found in the subtelomeric region of chromosome 4q and is thought to contribute to facioscapulohumeral muscular dystrophy (FSHD) (Abstract). 
	
	Ottaviani et al teaches that epigenetic alterations contribute to FSHD, which is linked to the shortening of the array of D4Z4 repeats at the 4q35 locus (Abstract). Importantly, they show that D4Z4 repeats act as an insulator that interferes with enhancer-promoter communication and protects Abstract). D4Z4 significantly increased the expression of a reporter construct when inserted randomly into the genome of cervical carcinoma cells, rhabdomyosarcoma cells, and mouse myoblasts (D4Z4 Behaves as an insulator element, paragraph 01; Fig. 1). Ottaviani et al further teaches that insulators can protect transgene expression from the spreading of silent chromatin or can uncouple promoter transcriptional activity from silencer and enhancer elements when inserted in between (D4Z4 Behaves as an insulator element, paragraph 02). They determined that D4Z4 acts as both a transcriptional insulator protecting against the repressive influence of various chromosomal contexts, and as an enhancer insulator interfering with enhancer-promoter communication (D4Z4 Behaves as an insulator element, paragraph 02; Fig. 1). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the composition of Wen et al and Addison et al to include an insulator with the sequence taught by Snider et al. One of ordinary skill in the art would have been motivated to do so better regulate transgene expression, as taught by Ottaviani et al (D4Z4 Behaves as an insulator element, paragraphs 01-02; Fig. 1). One of ordinary skill would have a reasonable expectation of success as Snider et al teaches a sequence for D4Z4 repeats at the 4q chromosomal locus and techniques for cloning such sequences into a vector were routine in the art prior to the effective filing date of the application.







Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635